Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to the Election/Restriction was received on 6/22/21. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Election/Restrictions
Applicant's election with traverse of Group I and species comprising claims 1, 2, 4-7 in the reply filed on 6/22/2021 is acknowledged.  The traversal is on the ground(s) that multiple groups can be searched and examined together without undue burden and would save considerable time and expense.  This is not found persuasive because as it is noted, the different Groups can be found in different class/subclass search and would cause additional burden should the different inventions be examined together.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2019 is being considered by the examiner.
Drawings
The drawings submitted on 2/27/2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1, 2, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Margiott (US Patent 6,093,500).
Regarding claim 1, the Margiott reference discloses a method for controlling thermal management systems of a power plant, comprising a controller during shut down, receiving coolant temperature values from power module completes (PMCs; 112) of the power plant, determining, a representative value based on the temperature values received from the PMCs (112 between t2-t3), transmitting the determined representative value to the PMCs (through graphing Fig. 2b) and operating the thermal management systems based on the representative value received by operating controllers of the PMCs (to lower the temperature of the PMCs).   
determining an average of the temperature values, which are received from the PMCs, as the representative value (110; Fig. 2B).  
Regarding claim 5, the Margiotta reference discloses each of the thermal management systems includes a coolant temperature control valve (CTV) and a coolant supply pump (CSP; 50-60).  
Claim(s) 1, 4, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hrovat et al. (US Patent 6,651,761).
Regarding claim 1, the Hrovat reference discloses a method for controlling thermal management systems of a power plant, comprising a controller, receiving coolant temperature values from power module completes (TinLT-TinLT) of the power plant, determining, a representative value based on the temperature values received from the PMCs (deltaT or Nf, Xv) transmitting the determined representative value to the PMCs (Nf) and operating the thermal management systems based on the representative value received by operating controllers of the PMCs (Fig. 2-4).   
Regarding claim 4, the Margiotta reference discloses wherein the temperature values are measured at coolant outlets of fuel cells included in the PMCs.  
Regarding claim 5, the Margiotta reference discloses each of the thermal management systems includes a coolant temperature control valve (30) and a coolant supply pump (38).  
Allowable Subject Matter
Claim 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725